Citation Nr: 1540027	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-14 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2007.  In September 2011, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The appeal was remanded to the agency of original jurisdiction (AOJ) in December 2012.

In certain circumstances, a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, however, the Veteran has not claimed, nor does the evidence otherwise suggest, that he is unemployable due to his service-connected left hip condition.  Therefore, a TDIU claim has not been raised by the record.


FINDING OF FACT

The Veteran's left hip disability is manifested by pain, without functional impairment more closely approximating flexion of the thigh limited to 45 degrees or less, ankylosis, adduction such that the Veteran is unable to cross his legs, or limitation of abduction to less than 10 degrees.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for degenerative joint disease of the left hip are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5251, 5252, 5253 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In letters dated in January 2007 and June 2007, the RO advised the claimant of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was also provided with information regarding ratings and effective dates.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as have VA treatment records.  The Veteran submitted additional private treatment records.  He was afforded VA examinations in August 2007 and October 2009.  

At the Veteran's Board hearing in May 2013, the requirements of the claim and the existence of additional evidence were discussed, and the appellant was provided time to submit additional evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Such evidence was received with a waiver of RO consideration.  The case was remanded in December 2012 to address deficiencies highlighted at the hearing.  

Pursuant to the Board remand, the Veteran was provided an examination in March 2013.  The examination, in conjunction with the other evidence of record, describes the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although this examination was performed over two years ago, the mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Here, there is no evidence or allegation indicating that there has been a material change in the severity of the Veteran's left hip disability since the March 2013 examination.  

Requested VA treatment records were also obtained.  Thus, there has been compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (claimant is entitled to substantial compliance with the Board's remand directives).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  If the disability has undergone varying and distinct levels of severity during the pendency of the claim, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During service, in July 1979, the Veteran sustained a compound, comminuted, open fracture of the left distal tibia and fibula.  He developed osteomyelitis, which resolved by September 1981.  He was granted service connection for the fracture residuals.  In addition, in a March 2004 rating decision, service connection was granted for degenerative joint disease of the left hip, as secondary to the fracture residuals.  The left hip disability was assigned a 10 percent rating effective in September 2003.

In December 2006, the Veteran submitted a claim for an increased rating, stating that the condition had increased in severity.  In November 2007, he said that the hip condition had progressed to the point that doctors were talking about surgery.  

At his Board hearing in September 2011, he testified that he had constant pain in the hip, which worsened during the course of the day.  He said that he took Methadone 3 times per day, but that it did not help much with the pain.  He said that he had lost stability, due to his hip condition, and had fallen at times  He testified that to compensate, he walked more slowly, and had to concentrate on moving the left leg.  He felt that the hip messed up the process of the entire left leg.  

Concerning the Veteran's left leg, in addition to his hip condition, he is service-connected for the tibia and fibula fractures, for which a 30 percent rating is in effect, as well as a left foot fracture, rated 10 percent disabling.  He has also been granted service connection for chronic lumbar spine as secondary to the tibia and fibula fractures, rated 10 percent disabling.  His combined disability rating for the tibia and fibula fractures and secondary conditions, including the left hip condition, is 60 percent.  

Therefore, for the rating for the left hip condition currently on appeal, the Board must ensure that manifestations already considered in the currently assigned ratings for the tibia/fibula fractures and associated disabilities are not rated again as part of the hip disability.  "Pyramiding," that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  In interpreting this regulation, the United States Court of Appeals for Veterans Claims (Court) held that separate ratings may be assigned for symptoms which are not " duplicative of or overlapping with the symptomatology " of the underlying condition.  Esteban v. Brown, 6 Vet.App. 259, 262 (1994). The Court explained that "[t]he critical element is that none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions."  Id.  

With this in mind, turning to the left hip disability, service connection is in effect for degenerative joint disease of the left hip, as secondary to the lower leg fracture residuals.  Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010.  

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. Part 4, Code 5003 (1994).  

Normal ranges of motion of the hip are for hip flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II.  Limitation of motion of the hip or thigh may be rated under Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5251 (limitation of extension), 5252 (limitation of flexion), or Diagnostic Code 5253 (impairment of the thigh). 

Currently, the Veteran's hip disability is rated under Diagnostic Code 5251, which provides for a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  The Veteran is in receipt of the maximum rating permitted under this Diagnostic Code.  However, it is worth noting that although examinations in August 2007 did not report extension, the October 2009 VA examination revealed extension to 25 degrees, and extension to more than 5 degrees, with no objective evidence of painful motion, was noted on the March 2013 VA examination.  In another section, the examiner noted that the DBQ form did not accurately reflect the range of motion, and he provided a specific measurement of 25 degrees of extension.  The range of motion measurements were noted to be after three repetitions.  

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Flexion of the left thigh was noted to be 90 degrees on both a VA examination in August 2007, and a private evaluation the following day by M. Kelly, M.D.  Flexion was to 120 degrees on the VA examination in October 2009, and to 120 degrees, without evidence of painful motion, on the March 2013 VA examination.  Therefore, a separate or higher rating based on limitation of flexion is not warranted.  

Under Diagnostic Code 5253, a 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253.

The VA examination in March 2013 specifically noted that adduction was not limited such at the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Additionally, abduction in the left hip was not lost beyond 10 degrees.  The examiner also reported that abduction was to 40 degrees, adduction to 20 degrees, external rotation to 45 degrees with endpoint pain, and internal rotation to 30 degrees.  As noted above, the examiner said that these range of motion findings were after 3 repetitions.  The findings on the other examinations, while not as expressly conforming to the diagnostic criteria, similarly failed to show that any of the criteria for a compensable rating under Diagnostic Code 5253 were present.  An inability to cross the legs has not been shown, nor has rotation been limited to 15 degrees or less.    

The VA examination in August 2007 noted that abduction was limited to 45 degrees with complaints of pain.  Dr. Kelly's examination the following day disclosed abduction to 10 degrees with pain.  The reasons for this substantial difference in one day is not known, but an evaluation by G. Davis, M.D., in March 2007, revealed full range of motion in the hips, and the October 2009 VA examination obtained abduction of 45 degrees.  The March 2013 VA examination revealed abduction to 40 degrees.  These tend to diminish the probative value of the single evaluation that showed such a marked reduction in abduction within a single day.  In any event, the 10 degrees of motion is still non-compensable, under Diagnostic Code 5253.  

The Board notes that the Veteran has never manifested ankylosis, which is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  There is no evidence of record throughout the claims period has demonstrated a flail joint or impairment of the femur (to include fractures or malunion).  Thus, Diagnostic Codes 5250, 5254, and 5255 are not for application in this case. 

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, however, the Veteran is already in receipt of the minimum compensable rating.  

Although the Veteran complains of constant pain in the left hip, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system; functional loss must be shown.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  

The VA examination in March 2013 noted that the Veteran did not have any additional limitation of motion in the hip following repetitive use testing.  He had functional loss described as less movement than normal in both hips, and pain on movement in the left hip.  He did not have weakened movement, excess fatigability, incoordination, atrophy of disuse, instability of station or disturbance of locomotion.  He had localized tenderness or pain to palpation in the left hip.  Muscle strength was noted to be normal at 5/5.  The other VA examinations showed similar findings, although less completely described.  

Dr. Kelley, in August 2007, reported atrophy involving the entire left lower extremity musculature.  However, motor strength in the lower extremity on the VA examination the previous day revealed strength to be 5/5.  No loss of strength in the left hip has otherwise been noted, and the March 2013 examination reported 5/5 strength in each of the relevant muscles.  As mentioned above, this decision only involves the symptomatology associated with the left hip, and not the other left lower extremity symptomatology.  Likewise, the lumbosacral spine disability is rated separately.  The Board finds that the weight of the evidence establishes that muscle atrophy or weakness has not been shown.  

The Veteran's representative has requested a new examination, stating that the Veteran's functional impairment in terms of lost range of motion was not described.  However, the examiner reported the range of motion after repetitive testing.  The lost range of motion reported on the examination was not sufficient to more closely approximate the criteria for a higher or separate rating, as discussed above.  Likewise, functional impairment due to pain has not been shown to more closely approximate the criteria for higher or separate rating.  

The examiner also stated that the left hip pain could be attributed to degenerative arthritis, as well as mild greater trochanteric pain syndrome.  The examiner noted the history of falls, but said they could not be attributed to hip disability.  The examiner stated that any history of falls was multifactorial, and could possibly include pain inhibition of the hip, but there was no evidence of clinical instability of the left hip.  The Board notes that the medical evidence also shows that his cane is used for his left ankle and lower leg disabilities, and not his hip disability.  

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his hip disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  In particular, he is service-connected for disabilities of the low back, lower left leg, and left ankle, and he is not found to be competent to differentiate the symptoms caused by his hip condition to those related to his other service connected left extremity disorders, for which is receiving compensation.  Further, although he claims that the left lower extremity is unstable due to the hip, the VA examiner specifically found no instability of the left hip.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords these objective records greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In exceptional cases where schedular ratings are found to be inadequate, consideration of whether to refer for an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) .  The Board finds that the Veteran's left hip disability picture is contemplated by the rating schedule, which provides for higher evaluations for left hip disorders.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  Most of his treatment has been for complaints of pain.  All of the Veteran's symptomatology associated with his left hip disorder has been taken into account in the current assigned rating.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  The combined disability rating for disabilities attributable to his left tibia/fibula fracture residuals, involving the low back and left lower extremity, is 60 percent.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In sum, for the reasons discussed above, the evidence shows that the Veteran's symptomatology does not more closely approximate the criteria for an evaluation in excess of 10 percent for degenerative joint disease of the left hip, nor is referral for extraschedular consideration warranted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left hip is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


